51 F.3d 273
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Paul Eugene SEXTON, Defendant-Appellant.
No. 94-2289.
United States Court of Appeals, Sixth Circuit.
March 28, 1995.

Before:  JONES, CONTIE and BATCHELDER, Circuit Judges.

ORDER

1
The defendant appeals the amount of restitution imposed pursuant to his plea of guilty to a charge of mail theft in violation of 18 U.S.C. Sec. 1708.  The government has filed a confession of error and moves to remand this case to the district court for resentencing on the issue of restitution.


2
On appeal, the defendant argues that the district court erred by ordering restitution based on the estimated amount of total loss to the victim rather than the amount of loss caused by the specific conduct that was the basis for the offense of conviction.  See Hughey v. United States, 495 U.S. 411 (1990);  United States v. Clark, 957 F.2d 248, 253 (6th Cir.1992).  The government, in its confession of error, concedes that the Court's opinion in Hughey is controlling and that the amount of restitution is limited in this case to the amounts contained in the six letters charged in the defendant's indictment.  In view of the government's position on this matter, we conclude that a remand is appropriate.


3
We therefore VACATE the district court's restitution order and REMAND this case to the district court for further proceedings on that issue.